Citation Nr: 1720663	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether an April 1976 rating decision reducing the evaluation for the service-connected schizophrenia from 100 percent to 70 percent should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a June 2016 decision, the Board denied the motion for revision or reversal of the April 1976 rating decision on the basis of CUE.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2016 order, the Court granted a Joint Motion, which had the effect of vacating the Board's June 2016 decision.

In December 2016, the Veteran appointed the attorney listed on the title page as his representative, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  In a final April 1976 rating decision, the RO reduced the evaluation for the Veteran's service-connected schizophrenia from 100 percent to 70 percent, effective from July 1, 1976.  VA law applicable at that time did not require issuance of a rating decision proposing a reduction prior to final rating action to reduce an award.

2.  In an October 1976 rating decision, the RO granted a temporary total evaluation for the period from June 1976 to July 1976 in which the Veteran was hospitalized and revised the effective date for the 70 percent evaluation to August 1, 1976, to reflect this award.

3. In a September 1995 decision, the Board granted a 100 percent evaluation for the service-connected schizophrenia.  The RO effectuated the Board's decision in a February 1996 rating decision, assigning an effective date of April 17, 1992. Between the October 1976 rating decision and the Board's decision, the RO confirmed and continued the 70 percent evaluation multiple times and also granted temporary total (100 percent) evaluations based on periods of hospitalization.

4.  The April 1976 rating decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.


CONCLUSION OF LAW

The April 1976 rating decision does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As VA's notification and assistance duties are not applicable to CUE motions, further discussion of these duties is unnecessary.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2016).  If the evidence establishes CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

To establish CUE in a prior decision, the following requirements must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  For the following reasons, the Veteran has not met this burden.

The Veteran has contended that there is CUE in the April 1976 rating decision reducing the evaluation for his service-connected schizophrenia from 100 percent to 70 percent based on a showing of improvement.  Specifically, he has contended that the RO erred because his disability never improved.  He has also contended that he was not afforded necessary due process prior to the RO taking final action to reduce his evaluation.  See November 2010 CUE motion.  He submitted supporting medical evidence with his CUE motion and December 2012 substantive appeal, consisting of a July 1993 private psychiatric report and private treatment records dated from March 1976 to the 1990s from Dr. J.S. and a November 2010 private retrospective opinion from Dr. N.O.

In a February 1971 rating decision, the RO granted service connection for schizophrenia and assigned an initial 30 percent evaluation, effective from August 9, 1969, and a 100 percent evaluation, effective from October 9, 1970.  In the April 1976 rating decision, the RO reduced that evaluation from 100 percent to 70 percent, effective from July 1, 1976, under Veterans Affairs Regulation (VAR) 1105(E) (codified at 38 C.F.R. § 3.105(e) (1975)) based on a showing of improvement following a February 1976 VA review examination.  The Veteran was notified of the decision that same month and did not appeal within the one-year period thereafter.  In the evidence submitted with the CUE motion, there is an April 29, 1976, private treatment record from Dr. J.S. noting that the Veteran's payment had gone from 100 to 70 percent.  The RO confirmed and continued the 70 percent evaluation in a May 1976 rating decision following receipt of a statement from Dr. J.S. that same month.  In an October 1976 rating decision, the RO granted a temporary total evaluation under 38 C.F.R. § 4.29 for the period from June 1976 to July 1976 in which the Veteran was hospitalized and revised the effective date for the 70 percent evaluation to August 1, 1976, to reflect this award. The RO again confirmed and continued the 70 percent evaluation in a March 1977 rating decision.  Thereafter, the RO confirmed and continued the 70 percent evaluation multiple times and also granted temporary total (100 percent) evaluations based on additional periods of hospitalization.

Based on the foregoing, the April 1976 rating decision became final.  See 38 U.S.C.A. § 4005 (1970 and 1976); 38 C.F.R. § 19.153 (1975 and 1976) (currently 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103).

In a September 1995 decision, the Board granted a 100 percent evaluation for the service-connected schizophrenia.  The RO effectuated the Board's decision in a February 1996 rating decision, assigning an effective date of April 17, 1992.

Initially, the Board finds that the arguments advanced by the Veteran and his attorney allege CUE with the requisite specificity as to the April 1976 rating decision.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  The April 1976 rating decision was the decision in which the RO actually reduced the Veteran's evaluation for the service-connected schizophrenia; the other rating decisions prior to the September 1995 Board decision confirmed and continued that 70 percent evaluation and/or granted temporary total evaluations based on periods of hospitalization, returning to the 70 percent evaluation assigned thereafter.  See also November 2010 CUE motion (Veteran indicating that 100 percent evaluation was granted in October 1970, reduced to 70 percent in July 1976, then increased to 100 percent in April 1992).

VA law applicable at the time of the April 1976 rating decision provided that where a reduction in evaluation of a service-connected disability or employability status was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, immediate rating action would be taken. The reduction was made effective the last day of the month in which a 60-day period from the date of notice to the veteran expired.  The Veteran was notified at his or her latest address of record of the action taken and furnished detailed reasons therefor, and was given 60 days thereafter for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (1975).

Under 38 C.F.R. § 3.344(a), ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial, asthma, gastric or duodenal ulcer, many skin diseases, etc., were not to be reduced on any one examination, except in those instances where all the evidence of record clearly warranted the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition was clearly reflected, the rating agency considered whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  These considerations were required for ratings which had continued for long periods at the same level (five years or more).  38 C.F.R. § 3.344(c).

In this case, the RO applied the law in effect at the time of the April 1976 rating decision to take immediate action to reduce the Veteran's evaluation from 100 percent to 70 percent based on a factual determination that the service-connected disability had improved.  The Board has considered the Veteran's contention that the RO erred in its determination because his schizophrenia never improved.  The Veteran's contention itself is essentially a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  See, e.g., Russell, 3 Vet. App. at 313-14.  In addition, the Board acknowledges the medical evidence the Veteran submitted in support of his position; however, these records were either not in existence or not of record at the time of the RO's decision, and as such, cannot support a finding of CUE.  The Board notes that these records were not part of the VA record at the time, i.e., they were not facts known at the time of the decision that were not before the adjudicator.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (Kramer, J., concurring) (requirements that the correct facts were not before the adjudicator, based on the record before the Board at the time, "means facts so known at the time to be correct were in the VA record, but somehow were not actually in front of the adjudicator"; for example, an adjudicator stated there were only two items of evidence on a given point when the record contained three).

As indicated by the parties to the Joint Motion, the April 1976 rating decision was apparently based on the single examination conducted in February 1976.  However, for ratings in effect for more than five years, as was the case here, § 3.344 allowed for the reduction of such ratings ". . . in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. . . ."

The Veteran's attorney makes three arguments as to why the exception was not followed properly.  See April 2017 Argument.  First, it is argued that the April 1976 rating decision, which reduced the rating, was based on a single examination.  That argument, however, would render the exception meaningless.  Indeed, the exception in § 3.344 only applies when a rating is reduced based on a single examination.  The argument is circular, as the exception will only be triggered if the RO reduces a rating based on one examination.  The regulation allows for a reduction of a rating based on one examination ". . . in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. . . ."  The fact that there was one examination, alone, is an insufficient basis upon which to attack the reduction.

Second, the Veteran's attorney points to the fact that the "February 2016 examiner stated that the Veteran's claims folder was not available, indicating that he had not reviewed all of the evidence of record before conducting the examination." (emphasis in original).  Initially, the Board notes that it appears that the Veteran's attorney is referring to the February 1976 VA examination, which served as the basis for the reduction.  Nonetheless, it is unclear how, if at all, this purported fact render the exception inapplicable.  To that end, the examiner was determining the current severity of the Veteran's disability at that time.  It is not readily apparent why the examiner's purported lack of access to the claims file would alter his determination as to the symptoms the Veteran exhibited at the examination, which was conducted to determine the severity of the Veteran's disability at that time.  In any event, the adequacy of a VA examination is not a valid basis upon which to claim CUE.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  In addition, the  Court has made clear, subsequent to the examination and RO decision in this case, that lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).

Third, and finally, the Veteran points to other evidence of record-namely records from 1971, 1972 and 1973-in arguing that the evidence showed that the Veteran's symptoms most nearly approximated the criteria for a 100 percent rating.  This argument is also unavailing.  To that end, the Veteran's rating was reduced effective July 1976.  While the Veteran may have met the criteria for a 100 percent rating in 1971, 1972, and 1973, he was actually receiving a 100 percent rating during those years and up until July 1, 1976.  Moreover, the Veteran is arguing that the evidence was improperly weighed by arguing that the other evidence of record showed that the Veteran met the criteria for a 100 percent rating.  As discussed above, a disagreement as to the weight afforded to various pieces of evidence cannot constitute CUE.  See, e.g., Russell, 3 Vet. App. at 313-14. 

Moreover, at the time of the April 1976 rating decision, the RO was not precluded from relying on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in and was a signatory to the April 1976 determination.  The finding that the Veteran's service-connected disability had undergone improvement sufficient to warrant a reduction in the evaluation was supported by the medical member of the panel, and the RO could have relied on his medical judgment in making its decision.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding VA's position substantially justified in pre-Colvin decision relying on its own medical judgment); cf. Hime v. McDonald, 28 Vet. App. 1, 8 (noting that "the presence of the medical member on the Board, pre-Colvin, allowed the Board to assess the probative value of medical opinions in a way that it now cannot, through the exercise of its own medical expertise and judgment").  To the extent the Veteran has suggested that the April 1976 decision was contrary to the medical evidence of record at that time, the Board finds that the rating board relied upon the medical judgment of the medical member, among other things, in making its determination.

As such, while the April 1976 rating decision was apparently based upon a single examination, the Board cannot conclude that the RO committed CUE with respect to the exception found in  § 3.344.  As noted above, the Veteran faces a heavy burden in proving that the reduction was CUE.  Akins, 1 Vet. App. at 231.  The Veteran's attorney has not offered any availing argument as to why § 3.344 was not followed.  Indeed, his arguments essentially go towards weighing of the evidence or the adequacy of the examination which served as the basis for the reduction.  For the reasons expressed above, the Veteran has not offered any evidence that CUE was committed with respect to the exception found in § 3.344.

The Board has also considered the contention of the Veteran's attorney that the Veteran was not afforded necessary due process prior to the RO taking final action to reduce the evaluation. Reviewing the content of the CUE motion in the light most favorable to the Veteran, the Board finds that the Veteran's attorney has essentially contended that the RO did not apply the predetermination procedural due process provisions in 38 C.F.R. § 3.105(e).

The Veteran attorney is referring to the procedures provided in a version of the regulation that did not exist at the time of the April 1976 rating decision.  The amendment to 38 C.F.R. § 3.105(e) that provides for a rating decision proposing a reduction prior to final rating action to reduce an award was made effective in May 1990.  See 55 Fed. Reg. 13522, 13528 (Apr. 11, 1990).  Prior to that time, when the RO determined that a reduction in evaluation was warranted, immediate rating action was taken pursuant to VAR 1105(E)/38 C.F.R. § 3.105(e).  In this case, the record shows that the Veteran was notified of the reduction in April 1976; the 60-day period began at that time and ended in June 1976, which was the basis for the July 1, 1976, effective date for the reduction in payment (as amended to August 1, 1976 for the temporary total evaluation in the October 1976 rating decision).

In sum, the Board finds that the Veteran has not alleged an error of fact or law in the April 1976 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The RO correctly applied the law in effect in April 1976 to determine that a rating reduction was warranted based on the evidence of record at that time.  Based on the foregoing, the Board concludes that there was no CUE in the April 1976 rating decision. The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated). 


ORDER

The motion for revision or reversal of an April 1976 rating decision reducing the evaluation for the service-connected schizophrenia from 100 percent to 70 percent on the basis of CUE is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


